Appeal by employer and insurance carrier from an award in the sum of $1,300 payable to the special fund provided by subdivisions 8 and 9 of section 15 and section 25-a of the Workmen’s Compensation Law. Deceased was employed as a maid, and on April 17, 1934, while engaged in her regular occupation sustained accidental injuries; a splinter or other foreign substance punctured her left thumb causing a streptococcus infection which caused her death on the 11th of May, 1934. The deceased left no persons entitled to compensation. The finding of the Board that claimant suffered an accidental injury is sustained by the evidence. The finding of the *761State Industrial Board directs that the amount of the award shall be paid by the employer and her insurance carrier. In this case the employer was insured and consequently no award can be made against her. The award should, therefore, be modified by directing that the amount thereof shall be imposed solely against the insurance carrier and as so modified affirmed. Award modified by directing that the amount thereof be imposed solely against the insurance carrier, and as so modified unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.